NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARK ANDREW KALINA,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-5059
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Mark Andrew Kalina, pro se.


PER CURIAM.

             Affirmed. See Kalina v. State, 252 So. 3d 1190 (Fla. 2d DCA 2018) (table

decision); Kalina v. State, 222 So. 3d 1216 (Fla. 2d DCA 2017) (table decision); Kalina

v. State, 185 So. 3d 1243 (Fla. 2d DCA 2015) (table decision); Kalina v. State, 88 So.
3d 161 (Fla. 2d DCA 2011) (table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d

DCA 2000).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.